Citation Nr: 1337445	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia. 

In June 2013, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He argues that hypertension was caused or aggravated by his service connected diabetes mellitus, type II.  

A VA examination report of January 2007 notes a diagnosis of essential hypertension, uncontrolled.  An opinion as to any relationship between hypertension and diabetes mellitus, type II, was not provided.  

The Veteran was afforded a VA examination in October 2011 with regards to the current status of diabetes mellitus.  The examiner checked the box that there were no conditions, including hypertension, which are at least as likely as not due to diabetes mellitus.  The RO accepted this as a negative nexus opinion with regards to the Veteran's claim.  

The Board finds that a new VA medical opinion is needed.  Indeed, the January 2007 VA examiner did not provide a nexus opinion.   Moreover, while the October 2011 examiner stated that hypertension was not due to diabetes mellitus, a rationale was not provided.  Additionally, no opinion as to whether hypertension has been aggravated by diabetes mellitus has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must forward the Veteran's claim file to a VA examiner and request that an opinion as to the etiology of hypertension be provided.  If the examiner feels that an in-person examination of the Veteran is necessary, one should be scheduled.  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder and Virtual VA file must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner must answer the following questions:

(i) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension is proximately due to or the result of his type II diabetes mellitus? 

(ii) Is it at least as likely as not (i.e., 50 percent or more probable) that current hypertension has been chronically aggravated or worsened by his type II diabetes mellitus, beyond the natural progress of the disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his hypertension by his type II diabetes mellitus, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iii) In making the above determinations, the examiner must clearly explain the rationale for his opinion(s).  The examiner must separately address secondary service connection by way of direct result and by way of aggravation.  The examiner must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and must also identify what specific "medical literature" he references, if any.   

The examiner is reminded that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the secondary service connection claim for hypertension.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


